Citation Nr: 0309967	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to nicotine dependence and tobacco use 
in service.

2.  Entitlement to service connection for heart disease, to 
include as secondary to nicotine dependence and tobacco use 
in service.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
dependence and tobacco use in service.

4.  Entitlement to service connection for asthma/bronchitis, 
to include as due to exposure to lead paint and chemicals 
during service and as secondary to nicotine dependence and 
tobacco use in service.

5.  Entitlement to service connection for peptic ulcer 
disease.

6.  Entitlement to service connection for foot fungus.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO in October 2000, scheduled at his request.

The Board remanded the case in May 2001 for additional 
development of the evidence.  At that time, the Board 
referred to the RO the issue of entitlement to service 
connection for hearing loss, which had been raised by the 
veteran in the May 2000 notice of disagreement.  As that 
claim has not been adjudicated, it is again referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's claims of service connection for 
hypertension, heart disease, COPD, and asthma/bronchitis, to 
include as secondary to nicotine dependence and tobacco use 
in service, were received in April 1999.

2.  It is not shown that the veteran had hypertension, heart 
disease, COPD, or asthma/bronchitis during service and it is 
not shown that hypertension or heart disease were manifested 
to a compensable degree within one year after his separation 
from service.

3.  The veteran does not have a current diagnosis of peptic 
ulcer disease or foot fungus.


CONCLUSIONS OF LAW

1.  Hypertension, heart disease, COPD, and asthma/bronchitis 
were not incurred in or aggravated by service, nor may 
hypertension and heart disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1103, 1131, 5107, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.300, 3.310 (2002).

2.  Service connection for peptic ulcer disease and foot 
fungus is not warranted.  38 U.S.C.A. §§ 1110, 5103 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in April 1999 and there is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In April 1999, the veteran submitted copies of VA and private 
medical records in support of his claims.  In a November 1999 
statement, he indicated that those were all VA and private 
records pertaining to his claims.  In March 2002, the veteran 
furnished a release for the records of Dr. Ong and those 
records were obtained by the RO in June 2002.  In December 
2002, the RO obtained copies of VA outpatient and hospital 
records dated in February 1971.  The RO has also obtained 
copies of VA outpatient records dated from October to 
December 2002.  The veteran's service medical and personnel 
records have been obtained. 

By letter dated in August 2002
, the veteran was notified of the VA's duty to assist with 
regard to his claims for service connection.  He was advised 
that the RO would request medical records and employment 
records as well as records from other Federal agencies.  He 
was told that he must give the VA enough information about 
any records having to do with his claims so that the RO could 
request the records he identifies from the agency or person 
who had them.  He was provided with authorization and consent 
forms (VA Form 21-4142) for the release to the VA of private 
medical records and requested to complete a form for each of 
his private medical providers.  This letter notified the 
veteran that he should provide information (who treated him) 
and the RO would get the records.  The veteran did not 
respond to that letter and has not identified any additional 
medical records that have not been obtained which are 
pertinent to his claims.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claims 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's service medical and personnel records.  VA and 
private treatment records have also been obtained.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claims.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination regarding 
the claimed hypertension, heart disease, COPD, asthma and 
bronchitis.  For the reasons discussed herein, there is no 
need for an examination regarding the claimed peptic ulcer 
disease and foot fungus as there is no evidence of current 
disability due to the claimed disabilities.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the December 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Factual Background

The service medical records show that on enlistment 
examination in September 1960, blood pressure was recorded as 
160/100, 164/90, 156/102.  Labile hypertension was noted.  An 
attached September 1960 private doctor's statement indicated 
that blood pressure readings taken on three separate days 
following the enlistment examination were recorded as 140/90, 
136/90 and 140/90.  It was indicated that the veteran showed 
some apprehension about his blood pressure, which accounted 
for the blood pressure extremes.  On separation examination 
in December 1967, blood pressure was recorded as 136/88 and 
no defects were noted.

February 1971 VA hospital records show that the veteran was 
admitted for treatment of a nosebleed.  It was indicated that 
the veteran had hypertension.  

VA outpatient treatment records dated from April 1978 to 
December 1997, show treatment for hypertension, coronary 
artery disease, and bronchitis.  A December 1989 entry noted 
documented old peptic ulcer disease by upper gastrointestinal 
testing but there was no diagnosis of current peptic ulcer 
disease rendered.  In April 1990, he was seen for complaints 
of chronic abdominal pain.  It was noted that he did not 
tolerate nonsteriodal anti-inflammatory drugs well and a 
history of peptic ulcer disease was noted.  There is no 
evidence of a diagnosis of a foot fungus.

Private treatment records dated from March to November 1998 
show treatment for hypertension and coronary artery disease.  
The veteran underwent six-vessel coronary artery bypass 
grafting in April 1998.  

On VA examination in September 2002, the veteran reported 
that he was diagnosed with high blood pressure after he 
joined the service.  He indicated that he started taking 
medications in 1969 or 1970.  He reported that he had a 
questionable myocardial infarction four years earlier and 
after hospitalization and catheterization he was found to 
have coronary artery disease and underwent six-vessel bypass.  
He reported that he smoked tobacco since the day he joined 
the service.  He reported that during service he worked in 
the paint shop, plumbing and maintenance.  He indicated that 
during service he mostly painted and that he mixed asbestos 
to insulate steam pipes while in plumbing.  He indicated that 
he did wear a mask during service.  He reported that he was 
told in 1985 that he had asthma/bronchitis/pneumonia.  He 
indicated that after service he worked as a protective 
coating specialist, spraying lacquer base coat and latex.  He 
also worked as a painter.  The diagnoses were essential 
hypertension, arteriosclerotic cardiovascular disease, status 
post sic-vessel coronary artery bypass, and chronic 
obstructive pulmonary disease.  The examiner indicated that 
the claims file was reviewed and the findings shown in the 
service medical records were noted.  The examiner concluded 
that more likely than not, hypertension did not have its 
onset during service as it was not diagnosed on his 
separation physical examination.  It was indicated that heart 
disease started in 1998 and was not aggravated by his 
military service.  The examiner also noted that there was no 
indication in the service medical records of treatment for 
asthma, bronchitis or COPD.  It was indicated that there was 
no diagnosis of asbestos (sic) in the claims file.  It was 
indicated that the veteran did not give a significant history 
of asbestos exposure and that there were no chest x-ray or 
pulmonary function test findings of asbestosis.  It was 
concluded that more likely COPD is secondary to his smoking 
and that complaints of asthma/bronchitis and COPD are not 
related to lead paint exposure, chemicals or asbestos.  


III.  Generally applicable laws and regulations

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
cardio-vascular renal disease, to include hypertension, and 
peptic ulcers become manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).


IV.  Service connection for hypertension, heart disease, 
COPD, asthma/bronchitis

The veteran asserts that hypertension, heart disease, COPD 
and asthma/bronchitis were incurred during active service.  
He contends that he had high blood pressure at the time of 
entry into active service and that he continued to have high 
blood pressure but did not receive treatment during service.  
He asserts nicotine dependence and use of tobacco during 
service contributed to the claimed hypertension, heart 
disease, COPD and asthma/bronchitis.  He also asserts, 
alternatively, that asthma/bronchitis were due to exposure to 
lead based paint and chemicals and asbestos during service.

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. 
§ 1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added 38 U.S.C.A. § 1103 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which is otherwise shown to 
have been incurred or aggravated in service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, a grant of service connection is 
prohibited for a disability on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during the veteran's active service.  38 U.S.C.A. § 
1103 (West 2002).

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2002) (66 Fed. Reg. 18198 Apr. 
6, 2001).  38 C.F.R. § 3.300 provides, in pertinent part, 
"(a) for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service."  Service connection, however, is not precluded 
where the disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service; or that the disability 
became manifest during service; or the disability resulted 
from a disease or injury that appeared to the required degree 
of disability within any applicable presumptive period under 
§§ 3.307, 3.309, 3.313, or 3.316.  38 C.F.R. § 3.300 (2002).  

As the veteran's claims were filed after June 9,1998, the 
service connection may be granted only if a tobacco-related 
disability was manifest during service or to the requisite 
degree of disability within the applicable presumptive 
period.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension, heart disease, COPD 
and asthma/bronchitis and they must be denied.  

The medical evidence does not support a finding that a 
hypertension, heart disease, COPD, asthma or bronchitis were 
incurred during active service or that hypertension or heart 
disease were manifested to a compensable degree within one 
year after discharge from active service in March 1968.  The 
service medical records show elevated blood pressure readings 
at the time of entry into service.  Labile hypertension was 
noted on the enlistment examination report but an attached 
private doctor's statement indicated that apprehensive 
accounted for blood pressure extremes.  At the time of 
separation from active service, there was no diagnosis of 
hypertension shown.  There are no findings or diagnoses of 
heart disease, COPD, asthma or bronchitis shown during 
service.  At the time of separation from active service, no 
defects were noted.  Thus, there is no competent medical 
evidence showing the presence of hypertension, heart disease, 
COPD, asthma or bronchitis at the time of separation from 
service.

The first postservice medical evidence of hypertension is 
shown in the February 1971 VA hospital records, almost three 
years after service.  The first evidence of heart disease is 
shown in 1998, 30 years after service.  The postservice 
medical evidence shows treatment for COPD, asthma and 
bronchitis.  There is no competent medical evidence in the 
post service medical records showing that the veteran's 
current hypertension, heart disease, COPD, asthma or 
bronchitis had their onset during active service or that 
hypertension and heart disease were manifested to a 
compensable degree within one year after separation from 
active service.  The September 2002 examination report 
included the opinion of the VA examiner.  The examiner 
indicated that the claims file was reviewed and opined that 
hypertension was not present during service.  The examiner 
noted that the February 1971 VA records pertaining to 
hospitalization were not in the file and he could not 
speculate as to when hypertension was first diagnosed.  
Though the 1971-records were eventually associated with the 
claims folder, they only provide evidence of a diagnosis for 
hypertension three years after service discharge.  They do 
not demonstrate an inservice diagnosis of hypertension and do 
not show a diagnosis of hypertension within one year of 
service discharge.  The VA examiner's opinion is still valid.  

The examiner also concluded that complaints of 
asthma/bronchitis and COPD are not related to lead paint 
exposure, chemical or asbestos. He did state that it was more 
likely than not that his COPD is secondary to the veteran's 
smoking.  He also reported that after consulting with the 
staff pulmonologist, it was his opinion that is the veteran 
had asthma/bronchitis due to paint or chemicals, it would 
have manifested acutely during the service and would have 
resolved after removal from that environment.  

The veteran's contentions regarding the claimed disabilities 
have been considered but the Board must emphasize that he is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
Thus, his statements regarding medical causation are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Following a full review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for hypertension, 
heart disease, COPD and asthma/bronchitis.  The Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


V.  Service connection for peptic ulcer disease and foot 
fungus

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he contracted a foot fungus during 
service in the Philippines.  He asserts that peptic ulcer 
disease is the result of taking medications for his other 
claimed conditions.  In this case, there is no competent 
medical evidence of a current diagnosis of peptic ulcer 
disease or foot fungus to support the veteran's claims for 
service connection.  While the veteran has asserted that he 
currently has foot fungus that had its onset during service 
in the Philippines, there is no evidence in the service 
medical records to support those claims.  There is simply no 
evidence showing a current diagnosis of foot fungus.  He 
asserts that peptic ulcer disease is the result of taking 
medications for his other claimed conditions.  Service 
connection is not in effect for any disability and there is 
no basis for consideration of whether service connection on a 
secondary basis under 38 C.F.R. § 3.310 is warranted.  There 
is no evidence showing peptic ulcer disease during service or 
that it was present within one year after service.  The 
postservice medical records show treatment for complaints of 
abdominal pain and a history of peptic ulcer disease, but not 
current diagnosis of peptic ulcer disease.  There is no other 
competent medical evidence of record to support the veteran's 
claims.

The only other evidence in support of the veteran's claims 
are his own contentions.  However, there is no indication 
that the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed conditions are insufficient.

The Board concludes that, in the absence of a current 
diagnosis of peptic ulcer disease or foot fungus, the 
preponderance of the evidence weighs against the claims for 
service connection for those conditions.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, heart disease, COPD, 
asthma/bronchitis, Peptic ulcer disease, and foot fungus is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


